UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter Ended: March 31, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File No.:1-15637 WINLAND ELECTRONICS, INC. (Name of registrant in its charter) Minnesota 41-0992135 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 1950 Excel Drive, Mankato, Minnesota 56001 (Address of principal executive offices) (507) 625-7231 (Issuer’s telephone number) Securities registered pursuant to Section 12(b) of the Exchange Act: Title of Each Class Name of Exchange Common Stock, $.01 par value OTCQB Markets Preferred Stock Purchase Rights OTCQB Markets Securities registered pursuant to Section 12(g) of the Exchange Act:None Indicate by check markwhether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a small reporting company.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller Reporting Company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo þ There were 3,701,630 shares of Common Stock, $.01 par value, outstanding as of May 1, 2013. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 3 CONDENSED BALANCE SHEETS 3 CONDENSED STATEMENTS OF OPERATIONS 4 CONDENSED STATEMENTS OF CASH FLOWS 5 NOTES TO CONDENSED FINANCIAL STATEMENTS 6 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 9 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 11 ITEM 4. CONTROLS AND PROCEDURES 11 PART II – OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 12 ITEM 1A. RISK FACTORS 12 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 12 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 12 ITEM 4. MINE SAFETY DISCLOSURES 12 ITEM 5. OTHER INFORMATION 12 ITEM 6. EXHIBITS 12 SIGNATURES 13 EXHIBIT INDEX 14 Page 2 of 18 Table of Contents PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS WINLAND ELECTRONICS, INC. CONDENSED BALANCE SHEETS (In Thousands, Except Share Data) March 31, December 31, 2012 ASSETS (Unaudited) Current Assets Cash and cash equivalents $ $ Funds held in escrow from sale of manuafacturing facility, including land (Note 8) - Accounts receivable, less allowance for doubtful accounts of $7 as of both March 31, 2013 and December 31, 2012 (Note 2) Inventories (Note 4) Prepaid expenses and other assets 56 Total current assets Property and Equipment, at cost Property and equipment Less accumulated depreciation and amortization Net property and equipment 38 43 Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable $ $ Accrued liabilities: Compensation 55 60 Other 31 30 Total current liabilities Stockholders’ Equity (Note 6) Common stock, par value $0.01 per share; authorized 20,000,000 shares; issued and outstanding 3,701,630 as of both March 31, 2013 and December 31, 2012 37 37 Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See Notes to Condensed Financial Statements Page 3 of 18 Table of Contents WINLAND ELECTRONICS, INC. CONDENSED STATEMENTS OF OPERATIONS (In Thousands, Except Share and Per Share Data) (unaudited) For the Three Months Ended March 31, Net sales (Note 2) $ $ Cost of sales Gross profit Operating expenses: General and administrative Sales and marketing Research and development 60 Total operating expenses Operating loss ) ) Other income 5 2 Loss from continuing operations ) ) Income from discontinued operations, net of tax - 65 Net loss $ ) $ ) Loss per common share data: Basic and diluted $ ) $ ) Loss from continuing operations per common share data: Basic and diluted $ ) $ ) Income from discontinued operations per common share data: Basic and diluted $ - $ Weighted-average number of common shares outstanding: Basic and diluted See Notes to Condensed Financial Statements Page 4 of 18 Table of Contents WINLAND ELECTRONICS, INC. CONDENSED STATEMENTS OF CASH FLOWS (In Thousands) (Unaudited) For the Three Months Ended March 31, Cash Flows From Operating Activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 5 9 Non-cash stock based compensation 12 - Changes in assets and liabilities: Accounts receivables 88 35 Inventories 76 69 Deferred rent receivable - 10 Prepaid expenses ) ) Accounts payable ) ) Accrued expenses, including deferred revenue (4 ) ) Net cash used in operating activities ) ) Cash Flows From Investing Activities Purchases of property and equipment - (5 ) Receipt of funds held in escrow - Net cash provided by (used) in investing activities (5 ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents Beginning Ending $ $ See Notes to Condensed Financial Statements Page 5 of 18 Table of Contents Winland Electronics Inc. Notes to Condensed Financial Statements (Amounts in Thousands Except Share and Per Share Data) Note 1. Basis of Presentation The accompanying unaudited condensed financial statements have been prepared by Winland Electronics, Inc. (the “Company” or “Winland”) in accordance with accounting principles generally accepted in the United States of America for the preparation of interim financial information and the instructions to Form 10-Q and Article 10 of Regulation S-X of the Securities and Exchange Commission (the “SEC”). Accordingly, they do not include all of the information and notes required by accounting principles generally accepted in the United States of America for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring adjustments) considered necessary for a fair presentation have been included. Financial results for the three months ended March 31, 2013 are not necessarily indicative of the results that may be expected for the year ending December 31, 2013. The condensed balance sheet at December 31, 2012 has been derived from the audited financial statements as of that date but does not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statement presentation. This financial information should be read in conjunction with the financial statements and notes included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2012. Management is required to make certain estimates and assumptions which affect the amounts of assets, liabilities, revenue and expenses reported.Actual results could differ materially from these estimates and assumptions. The Company evaluates events through the date the financial statements are filed for events requiring adjustment to or disclosure in the financial statements. Discontinued Operations:On November 27, 2012, Winland executed a Purchase Agreement (“Agreement”) with Nortech Systems, Inc. (“Nortech”) to sell the Company’s building and land.Winland and Nortech executed the closing documents on December 31, 2012 with the funds placed in to escrow with North American Title Company.Winland received the funds on January 8, 2013.The assets were not classified as non-current discontinued assets prior to the sale of the assets on December 31, 2012, as the Company received significant cash flows from the asset group until the sale date.As a result of the sale of the land and building on December 31, 2012, the Company determined it would not have any significant continuing involvement in the operations of the asset group after the disposal date and, therefore, reclassified the operations presented as discontinued operations. Note 2. Major Customers The Company has two customers that accounted for 10 percent (10%) or more of net sales for the three months ended March 31, 2013 and 2012 as follows: For the Three Months Ended March 31, Sales percentage: Customer A 48
